MoCLLELAN, C. J.
There was no final judgment against Baldwin, the garnishee, in the court below, and his appeal must be dismissed for want of such judgment to support it, in response to the motion to that end, made in behalf of the appellee.
The rulings of the circuit court in the garnishment proceedings, if they ever result in injury to the garnishee, may be reviewed on appeal; a remedy that will be entirely adequate to correct any errors that may have been committed to his hurt; and upon this ground the application for mavdamns must be denied.
Appeal dismissed and application for mandamus denied.